Michael E. Haglund, OSB No. 772030
e-mail : mhaglund@hk-law. com
Julie A. Weis, OSB No. 974320
e-mail: weis@hk-law.com
Haglund Kelley LLP
200 SW Market St., Suite 1777
Portland, Oregon 97201
Phone: (503) 225-0777
Facsimile: (5 03) 22s-12s7

Attorneys for Defendant-lntervenors


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF ORBGON
                                   EUGENB DIVISION

                                           )
PACIFIC RIVERS, CASCADIA                   )   Case   No.   6: 1 6-cv-01 598-JR
WILDLANDS, COAST RANGE                     )
ASSOCIATION, KLAMATH-SISKIYOU              )
WILDLANDS CENTER, OREGON WILD,             )   DEFENDANT-INTERVENORS'
THE WILDBRNBSS SOCIETY, PACIFIC            )   OBJECTIONS TO THE
COAST FEDERATION OF FISHBRMEN'S            )   MAGISTRATE'S FINDINGS AND
ASSOCIATIONS, INSTITUTE FOR                )   RECOMMENDATION ON THEIR
FISHERIES RESOURCES, and UMPQUA            )   CROSSCLAIM
WATERSHEDS,                                )
                                           )
              Plaintiffs,                  )
                                           )
                      v.                   )
                                           )
UNITED STATES BUREAU OF LAND               )
MANAGBMENT; NATIONAL MARINE                )
FISHERIES SERVICE; U.S. FISH AND           )
WILDLIFE SERVICE; U.S. DEPARTMBNT          )
OF INTERIOR; and U.S. DEPARTMENT OF        )
coMMERCE,                                  )
                                           )
              Defendants,                  )
                                           )
and                                        )
                                           )
ZUBBR & SONS LOGGING,LLC, TURNER           )
LOGGING,INC. AND ROSEBURG AREA             )
CHAMBER OF COMMERCE,                       )
                                           )
             Defendant-Intervenors.        )
                                           )



DEFENDANT-INTERVENORS' OBJECTIONS TO THE
MAGISTRATE'S FINDINGS AND                                            HAGLUND KELLEY LLP
                                                                      ATTORNEYS AT LAW
RECOMMENDATION                                               2OO   SW MARKET STREET, SUITE I777
                                                                      PORTLAND, OR 9720I
                                                                             Pt.20
                                     TABLE OF CONTENTS

INTRODUCTION                                                                                      I

LEGAL STANDARDS......                                                                             J

                                                                                                  a
        I   Standard of Review.                                                                   J


    II      Elements of Standing                                                                  J


                   A.    Zone of Interests Standing                                               4

                   B.    ConstitutionalStanding                                                   5


ARGUMENT                                                                                          6

    I.      Intervenors Have Interrelated Environmental, Economic and Social Interests
            in BLM's Management of Public Lands Under the BLM RODs                                6


   II       Intervenors Have Prudential Standing ..................                               8


  III       Intervenors Have Article    III   Standing....................                      T2


                   A.    Intervenors Established Injury in Fact                      ........... I 3

                   B.   Intervenors Established Traceability and Redressability                 19


CONCLUSION                                                                                      22
                                         TABLE OF AUTHORITIES

                                                                Page(s)

Cases

Arlington Heights v. Metro. Housing Dev. Corp.,
    429 U.S. 2s2 (1977)..........                                 4,12

Cantrell v. City of Long Beach,
   241 F.3d 674 (9th Cir. 2001)                                 ...6,19

Cape Hatteras Access Pres. All. v. U,S. Dep't of Interior,
   731 F. Supp. 2d 15 (D.D.C. 201 0)......                           .10

Carpenters Industrial Council v. Zinke,
   8s4 F.3d 1 (D.C. Cir.2017).                                           2l

Cent. Delta Water Agencjt v. United States,
    306 F.3d 938 (9th Cir.2002)                                          t4

Churchill County v. Babbitt,
150 F.3d 7072, amended by 158 F.3d 491 (9th Cir.       1998).    .......6

Clarke v. Secs. Indus. Ass'n,
   479 U.S. 388 (1 987)......                                     4,11

Czyzewski v. Jevic Holding Corp.,
    1   37 S. Ct. 973 (2017)..............                               t3

Hanly v. Mitchell,
   460 F.2d 640 (2d Cir. 1972)                                     ...   l0

Hunt v. Wash. State Apple Advertising Comm'n,
                                                                          9

Kern v. U.S. Bureau of Land Mgmt.,
   284 F.3d 1062 (9th Cir.2002) ...                                      t9

Laub v. U.S. Dep't of Interior,
   342F.3d 1080 (9th Cir.2003)..                                .passtm

Lexmark Intl. v. Static Control Components,
   572U.5.118 (2014)                                              9,73

Lujan v. Defenders of Wildlife,
    504 U.S. 55s (1992)..........                               ...6, l1




                                                  ll
Lujan v. Nat'l Wildlife Fed'n,
    497 U.S. 87 l (l 990)........                                                       ..1   I

Massachusetts v. E. P.A.,
   549 U.S. 491 (2007).                                                                 ..19

Monsanto Co. v. Geertson Seed Farms,
   s61 U.S. 139 (2010)..............                                            4, 9, 77, 12

Mountain States Legal Found. v. Glickman,
   92 F .3d 1228 (D .C. Cir. 1 996) .                                                    .11

Port of Astoria, Or. v. Hodel,
   595 F.2d 467 (9thCir.1979)                                                            ...4

Public Citizen v. Dep't of Transp.,
   316 F.3d 1002 (9th Cir. 2003), rev'd on other grounds, 541U.5.752   (2004)        ........6

Ranchers Cattlemen Action Legal Fund United Stockgrowers of Am. v. United
States Dep't of Agric.,
    415 F.3d 1078 (9th Cir.2007)                                                        4,8

San Joaquin River Grp. Auth. v. Nat'l Marine Fisheries Serv.,                              t2
     819 F. Supp. 2d 1017, 1099 (E.D. Cal. 201 1)

Steel Co. v. Citizens for a Better Envt.,
    s23 U.S. 83 (1998)..                                                                   13


Sugar Cane Growers Co-op. of Fla. v. Veneman,
   289F.3d 89 (D.C. Cir.2002).                                                       19,20

Summers v. Earth Island Inst.,
     ss5 u.s. 488 (2009)                                                                      5


Statutes
                                                                                              a
28   u.s.c.   $ 636(bX1)                                                                      J


42 U.S.C. S 4321et. seq. .....

Other Authorities

40 c.F.R $ 1508.8                                                                    ,.......5

40 c.F.R. $ 1508.14                                                                           5


11Fed. Reg.     71   ,876 (Dec.4,2012)                                               17,21

FRCP 72(b).........                                                                  ,...1,3


                                               lll
Local Rule 73-3

http ://roseburgareachamber.org        7




                                  1V
                                          INTRODUCTION

       Pursuant to Rule 72(b)(2) of the Federal Rules of    Civil Plocedure (FCRP), Local Rule

73-3, and the Magistrate Judge's order dated October 17,2018 (ECF No. 95), defendant-

intervenors Zuber    &   Sons Logging, LLC, Turner Logging, Inc. and the Roseburg Area Chamber

of Commerce (collectively Intervenors) hereby object to Magistrate Judge Russo's Findings and

Recommendation (F&R, ECF No. 92) on the issue of Intervenors' standing to pursue their NEPA

crossclaim.   See   F&R at 9-14.1

       On October 12,2018, the Magistrate Judge issued the F&R that urged the reviewing

Court to grant summary judgment in favor of federal defendants the U.S. Bureau of Land

Management et al. (collectively BLM) and Intervenors on all of plaintiffs' claims involving

BLM's issuance of the 2016 Records of Decision for the Resource Management Plans for

Western Oregon (the BLM RODs). The Magistrate Judge's F&R rightly concluded that

plaintiffs (collectively Pacif,rc Rivers) failed to demonstrate that the BLM RODs (and their

accompanying biological opinions) were arbitrary and capricious under the National

Environmental Policy Act (NEPA), 42 U.S.C. S 4321 et. seq., the Endangered Species Act, or

the O&C Sustained Yield      Act.   The Court should adopt the F&R with respect to all of Pacific

Rivers'claims.

       But in addition to joining BLM in defending the BLM RODs against Pacific Rivers'

claims, Intervenors also brought a NEPA crossclaim against BLM on separate grounds. On that

issue, the Magistrate Judge's F&R wrongly concluded that Intervenors lacked standing, both


I  References to page numbers are to those of the original document, not the ECF pagination
displayed at the top of each page, which may differ from that of the original document.


 Page-l DEFENDANT-INTERVENORS' OBJECTIONS
 TO THE MAGISTRATE'S FINDINGS AND                                             IIAGLUND KELLEY LLP
                                                                                ATTORNEYS AT I-AW
 RECOMMENDATION ON CROSSCLAIM                                         2OO   SW MARKET STREET. SUITE I777
                                                                               PORTI-AND, OR 9720I
                                                                                      Pt,20
constitutional (Article III) and prudential (zone of interest, or statutory), to bling their NEPA

crossclaim against      BLM.      F&R at 9-14. Respectfully, the Court should reject the Magistrate

Judge's F&R regarding Intervenors' standing to pursue their NEPA crossclaim, and recommit to

the Magistrate Judge with instructions to adjudicate Intervenors'NEPA crossclaim on the merits.

            Intervenors'NEPA crossclaim alleges that BLM failed to consider and disclose the true

environmental impacts of the BLM RODs on public lands managed by BLM, thereby misleading

the decisionmaker and the public with respect to forthcoming timber harvest levels on BLM

lands, and the associated health of natural resources resulting from insufficient active land

management. More specifically, Intervenors'NEPA crossclaim alleged that BLM inadequately

considered and disclosed the following environmental impacts of the BLM                 RODs: (l)     the

detrimental impacts on timber harvest from locating a large proportion of Harvest Land Base

acres   -   about 35%   -   within protective designated critical habitat for the northern spotted owl; (2)

the detrimental impacts of        wildfire on natural resources flowing from placing the vast majority of

public lands covered by the BLM RODs outside of the Harvest Land Base, coupled with

arbitrary restrictions on post-fire timber salvage; and (3) the detrimental impacts on timber

harvest associated with BLM's arbitrary reliance on timely implementation of a hypothetical

barred owl management program, instead of disclosing the foreseeable effects of further spotted

owl population declines.

            The Magistrate Judge first erred in concluding that Intervenors lack prudential standing to

pursue their NEPA       claim.     Intervenors' prudential standing is not a close call   -   the applicable

"zone of interests" test is not especially demanding, and Intervenors demonstrated that their

interests fall with the zone of interests protected by NEPA by having a sufficiently close tie to


 Page-Z DEFENDANT-INTERVENORS' OBJECTIONS
 TO THE MAGISTRATE'S FINDINGS AND                                                   HAGLUND KELLEY LLP
                                                                                     ATTORNEYS AT LAW
 RECOMMBNDATION ON CROSSCLAIM                                               2OO   SW MARKET STREET, SUITE I777
                                                                                     PORTLAND, OR 9720I
                                                                                              PL2O
relevant environmental impacts of the BLM       RODs. Intervenors' constitutional (Article III)

standing may be a closer call due to the programmatic (rather than project-'specific) nature of the

BLM RODs.      See   F&R at 1l   n.5.   But on the facts of this case, the Magistrate Judge also erred

in concluding that Intervenors fell short of establishing Article III standing while finding that

Pacific Rivers, for its claims, met the same standard.

        As discussed below, the Court should reverse the F&R regarding Intervenors' standing to

pursue their NEPA crossclaim. The Court also should recommit Intervenors' crossclaim to the

Magistrate Judge with instructions to reach the merits of Intervenors' NEPA crossclaim against

the BLM RODs.

                                        LEGAL STANDARDS

I.      Standard of Review.

        When a pafty objects to any part of a magistrate judge's findings and recommendation,

the district court's charge is to "make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made." 28 U.S.C.                $


636(bX1). The district court "may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate        judge."   Id.   The district court also may "recommit

the matter to the magistrate judge with instructions."     Id.   See also FRCP     l2(b)(3) (setting forth

the de novo standard of review and the district court's suite of potential actions on timely

objections).

II.     Elements of Standin

        A litigant challenging final agency action under NEPA typically must establish both

prudential (zone of interest) standing and constitutional (Article III) standing. Where at least


 Page-3 DEFENDANT-INTBRVBNORS' OBJECTIONS
 TO THE MAGISTRATE'S FINDINGS AND                                               HAGLUND KELLEY LLP
                                                                                 A'TTORNEYS AT LAW
 RECOMMENDATION ON CROSSCLAIM                                           2OO   SW MARKET STREEI', SUITE I777
                                                                                 PORTLAND, OR 9720I
                                                                                        PL2O
one claimant has standing on a legal claim, a court need not consider the standing of the other

parties bringing the same      claim.   See,   e.   g. ,   Arlington Heights v. Metro. Housing Dev. Corp. , 429

U.S. 252, 264 & n.9 (1977).

          A.   Zone of Interests Standing.

          The test for prudential standing "is not meant to be especially demanding . . .                      ."   Clarke

v.   Secs. Indus.   Ass'n,479U.5.388, 399 (1987). A party satisfies the test unless its interests "are

so marginally related to or inconsistent        with the purposes implicit in the statute that it cannot

reasonably be assumed that Congress intended to permit the                 suit."    Id.

          In the NEPA context, a litigant "must allege injury to the environment; economic injury

[standing alone] will not     suffice." Ranchers Cattlemen Action Legal Fund United Stockgrowers

of Am. v. United States Dep't of Agric.,4l5 F.3d 1078, I103 (9th Cir.2007). Importantly, the

NEPA zone of interest test does not treat economic and environmental interests                       as   mutually

exclusive   - nor does it preclude aparty       with some economic interest from bringing                  a   NEPA

claim.    Rather, a litigant may "have standing under NEPA even if his or her interest is primarily

economic, so long as he or she also alleges an environmental interest or economic injuries that

are 'causally related to an act within NEPA's               embrace."' Id. at 1103 (quoting Port of Astoria,

Or. v. Hodel, 595 F.2d 467, 476 (9th Cir. 1979)). Thus, "[t]he mere fact that [a party] also

seekfs] to avoid certain economic harms that are tied to the risk of [the action] does not strip

them of prudential standing." Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139,755-56

(2010). This "tie to the environment" requirement is consistent with direction in NEPA's

implementing regulations regarding the statute's application to interrelated environmental and

economic or social effects resulting from a federal               action. "Human Environment"              under NEPA



      DEFBNDANT-INTERVENORS' OBJECTIONS
 Page-4
 TO THE MAGISTRATE'S FINDINGS AND                                                           HAGLUND KELLEY LLP
                                                                                             ATTOI{NEYS AT LAW
 RBCOMMBNDATION ON CROSSCLAIM                                                       2OO   SW MARKET STREET, SUITE I777
                                                                                             PORTLAND, OR 9720I
                                                                                                    PL2O
"shall be interpreted comprehensively to include the natural and physical environment and the

relationship of people with that environment." 40 C.F.R. $ 1508.14:' see also id. ("fE]conomic

or social effects are not intended by themselves to require preparation of an environmental

impact statement. When . . . economic or social and natural or physical environmental effects

are interrelated, then the environmental impact statement     will   discuss all of these effects on the

human environment."); 40 C.F.R S 1508.8 (defining "effects" to include "ecological (such as the

effects on natural resources and on the components, structures, and functioning ofaffected

ecosystems), aesthetic, historic, cultural, economic, social, or health, whether direct, indirect, or

cumulative").

        B.   ConstitutionalStandins.

        The constitutional standing requirement aims to ensure that a litigant bringing a claim in

federal court has a sufficiently personal stake in the outcome for the court to exercise jurisdiction

over the case or controversy. Sumnters v. Earth Island Inst.,555 U.S. 488, 492-93 (2009). To

establish Article   III standing, a party must show a threatened injury, traceability      and

redressability as follows   :




       he is under threat of suffering "injury in fact" that is concrete and particularized;
       the threat must be actual and imminent, not conjectural or hypothetical; it must be
       fairly traceable to the challenged action of the defendant; and it must be likely that
       a favorable judicial decision will prevent or redress the injury.


Id. at 493

       In the context of NEPA, a wholly procedural statute, a litigant's burden of showing the

traceability (or causation) and redressability elements is lessened

       Once a plaintiff has established an injury in fact . . . the causation and
       redressability requirements are relaxed. The Supreme Courl has recognized that
       the assertion of procedural rights is "special": "The person who has been accorded

      DBFENDANT-INTERVBNORS' OBJECTIONS
 Page-5
 TO THE MAGISTRATE'S FINDINGS AND                                                 HAGLUND KELLEY LLP
                                                                                   ATTORNEYS AT LAW
 RECOMMENDATION ON CROSSCLAIM                                             2OO   SW MARKET STREET, SUITE t777
                                                                                   PORTI-AND, OR 9720I
                                                                                          Pt,20
        a procedural right to protect his concrete interests can assert that right without
       meeting all the normal standards for redressability and immediacy."

Cantrellv. Cityof LongBeach,24lF.3d674,682 (9thCir.200l) (quoting Lujanv. Defendersof

Wildlife,504 U.S. 555,572 n.7 (1992)). Thus to establish traceability,             a   NEPA litigant need

only show   a reasonable   probability that the challenged action threatens its concrete interests.

See, e.g., Laub   v. U.S. Dep't of Interior,342   F   .3d 1080, 1087 (9th Cir. 2003) (citing to Churchill

County v. Babbin,150 F.3d 1072, antended by 158 F.3d 491 (9th Cir. 1998))                 .   Accord Public

Citizenv. Dep't of Transp., 316 F.3d 1002, 1016-18 (9th Cir.2003) (finding               a reasonable


probability of causation for purposes of standing under NEPA where challenged regulations were

alleged to increase the likelihood that Mexico-based trucks would operate in the U.S. with a

resultant increase in air pollution, assuming that the U.S. President lifted a moratorium on such

traffic), rev'd on other grounds, 541 U.5.752 (2004). To establish redressability,               a   litigant need

only show   a   possibility "that the decision could be influenced by the environmental

considerations that NEPA requires an agency to          study." Laub,342F.3d at 1087.

                                             ARGUMENT

I.     Interryenors Have Interrelated Environmental, Economic and Social Interests in
       BLM's Manasement of Public Lands llnder the RLM RODs.

       The Court's standing inquiry, particularly the prudential standing inquiry, requires an

examination of Intervenors'interrelated environmental, economic and social interests in BLM's

management of public lands governed by the BLM             RODs. On this fundamental point, the

Magistrate Judge erroneously stated that Intervenors "contend for the first time in their reply

brief'that they   have an environmental interest in the      BLM RODs. F&R at 13. That is

incorrect. The Court is referred to Intervenors' opening brief on their crossclaim (Intervenors'


      DBFBNDANT-INTERVENORS' OBJECTIONS
 Page-6
 TO THE MAGISTRATE'S FINDINGS AND                                                  I-IAGLUND KELLEY LLP
                                                                                     ATTORNEYS AT LAW
 RECOMMENDATION ON CROSSCLAIM                                              2OO   SW MARKET STREET, SUITE I777
                                                                                     PORTLAND, OR 9720I
                                                                                              PL2O
Op. Br., ECF No. 66), where Intervenors discussed their environmental interests in the BLM

RODs, along with Intervenors' intertwined economic and social interests in BLM's management

of public lands governed by the BLM RODs. See, e.g., Intervenors' Op. Br. at 3-4,7,8-10.

Intervenors also discussed their ties to the environment in their crossclaim reply brief

(Intervenors'Reply Br., ECF No. 81, at 8-10), and in their opening brief on Pacific Rivers'claims

(ECF No. 80, at3-4), but those discussions were preceded by that in Intervenors'opening brief

on their   crossclaim. And Intervenors discussed their environmental interests in their two

separate motions to   intervene.   See ECF Nos.   1   7, 41.

        The Roseburg Area Chamber of Commerce (Chamber) is an Oregon mutual benefit

nonprofit corporation dedicated to supporting the successes of its many and diverse members in

and around southern    Oregon. Declaration of Debra Fromdahl (Fromdahl Decl., ECF No. 42) fl

3.   The southern Oregon area is a natural resource-based community where people are tied

naturally to the land in work and recreation.   Id. Thus not surprisingly, the Chamber's       large and

diverse membership includes natural resource-based members in the timber industry (including

wood products manufacturing and logging related businesses), in the recreation field (including

fishing and hunting guides), and in tourism (along with all who serve the myriad needs of

tourists), among other types of members having close ties to the land. See generally

http://roseburgareachamber.org. The Chamber is dedicated to supporting the successes of its

members, who are adversely affected by the lack of active management on BLM lands with its

attendant detrirnental effects on the liealth of the forest, the community (both the social fabric

and economy), and even the physical health of community members. See general/y Fromdahl

Decl. flfl 4,6-10.


      DEFENDANT-INTERVENORS' OBJECTIONS
 Page-7
 TO THE MAGISTRATE'S FINDINGS AND                                             FIAGI-UND KELLEY LLP
                                                                               ATTORNEYS AT LAW
 RBCOMMENDATION ON CROSSCLAIM                                         2OO   SW MARKET STREET, SUITE I777
                                                                               PORTLAND, OR 9720I
                                                                                      PL2O
           Zuber and Sons Logging, LLC (Zuber) and Turner Logging, Inc. (Turner) are family-

owned independent logging businesses based in Oregon. Declaration of Bruce Zuber (Zuber

Decl., ECF No. 12) flfl 2-4;Declaration of Mark Turner (Turner Decl., ECF No.               B)fln2,4.

Zuber is based in Gold Beach in southern Oregon, Ztber Decl. fl 4, whereas Turner is based in

Banks in the northern portion of the state. Turner Decl. fl       4.   Zuber provides logging services to

landowners and mills to facilitate the harvest of timber and subsequent delivery of logs to mills.

Zuber Decl. tf    5.   Turner similarly works to facilitate the harvest of timber and subsequent

delivery of logs to mills, particularly from commercial thinning operations designed to improve

forest health and increase the resiliency of timberlands when exposed to           wildfire.     Turner Decl.

fl   6.   Zuber and Turner work in western Oregon where a large proportion of the land is managed

by public agencies, including     BLM.     Thus BLM timber sales provide Zuber and Turner with

concrete opportunities to obtain logging contracts that sustain the companies and keep employees

working in the woods while simultaneously improving forest health and reducing forest

susceptibility to   wildfire.   See Zuber Decl.   fl I 1 (discussing forest health and wildfire concerns

associated    with insufficient active management of BLM lands); Turner Decl. fl          10 (same).

           Intervenors' concrete and interrelated environmental, economic and social interests in the

public lands governed by the BLM RODs support their standing.

II.        Intervenors Have Prudential Standine.

           The fundamental flaw in the Magistrate Judge's prudential (zone of interests, or statutory)

standing analysis is the conclusory assumption that economic and environmental interests are

mutually exclusive.2 They are not. Ranchers Cattlemen,415 F.3d at 1103 (stating that                  a



2
     The Supreme Court in recent years has clarified that prudential standing is more appropriately

    Page-8 DEFBNDANT-INTERVENORS' OBJECTIONS
    TO THE MAGISTRATB'S FINDINGS AND                                              HAGLUND KELLEY I-LP
                                                                                   ATTORNEYS AT LAW
    RECOMMENDATION ON CROSSCLAIM                                          2OO   SW MARKET STREET. SUITE I777
                                                                                   PORTLAND, OR 9720I
                                                                                          PL2O
litigant may "have standing under NEPA even if his or her interest      is   printarily economic,     so


long as he or she also alleges an environmental interest or economic injuries that are 'causally

related to an act within NEPA's embrace"') (emphasis added, citation omitted); Monsanto,567

U.S. at 155 (holding the mere fact a claimant sought to avoid economic harms "does not strip

them of prudential standing").

       But the Magistrate Judge assumed that the presence of economic interests jettisoned

Intervenors from NEPA's zone of interests. F&R at 12 ("fT]here is nothing in NEPA that even

arguably was intended to encompass the interests of private for-profit companies or commerce-

centered organizations that seek economic benefit from timber harvest on federally-managed

land."). The Magistrate     Judge even viewed the Chamber3 as being impermissibly tainted by

economic interests, describing its "putative interest in promoting the environment or reducing

wildfire   fas existing] only to foster tourism and/or timber harvest, which, in turn, furthers the

economic interests of its members." F&R at 14 n.8.

       Regarding the Chamber's interests, which the Magistrate Judge described as coming

"closest to showing prudential standing," id.,the Court should readily conclude that the




called statutory standing. Lexntark Intl. v. Static Control Components,5T2 U.S. 118,127
(2014).

3  The Chamber has standing to bring a NEPA crossclaim on its own behalf, including because
of the Chamber's interest in local tourism and outdoor recreation due to its responsibility to run
the local Visitor Center. Fromdahl Decl. J[ 10. In addition, the Chamber has standing to bring a
NEPA crossclaim on behalf of its members because: (l) one or more of its members would have
standing to do so in their own right; (2) the Chamber's interests in bringing the NEPA crossclaim
are relevant to its organizalional purpose; and (3) the participation of individual Chamber
members is not required for pursuit of the NEPA crossclaim. Hunt v. Wash. State Apple
Advertising Conlm'n,432 U.S. 333,343 (1971). No party disputed this, and the Magistrate
Judge correctly did not conclude otherwise.

      DEFENDANT-INTERVENORS' OBJECTIONS
 P age-9
 TO THE MAGISTRATE'S FINDINGS AND                                                HAGLUND KELLEY LLP
                                                                                  ATTORNEYS AI'LAW
 RECOMMENDATION ON CROSSCLAIM                                           2O()   SW MARKET S]'REET, SUITE I777
                                                                                  PORTI-AND, OR 9720I
                                                                                         PL2O
Chamber's intertwined environmental and economic interests are causally related to an act witliin

NEPA's embrace, namely promulgation of the BLM RODs. The BLM RODs govern land

management on public lands, including those in and around southern Oregon where the Chamber

and its members   reside. Fromdahl Decl. fl 3 (explaining that southern Oregon is "a natural

resource-based community where people are tied to the land in work and           recreation"). The

Chamber and its members "desire to see an increase in active management on our federal forests

for the purpose of creating healthier and more resilient public lands."       Id.   Through its role with

the local Visitor Center, the Chamber itself has an interest in local recreation and tourism on

public lands, id. fln 4, 10, the enjoyment of which is fostered by healthy forests. Similar

interests have long been held within NEPA's zone of interests. See Cape Hatteras Access Pre.s.

AIl. v. U.S. Dep't of Interior,73l F. Supp. 2d 75,21 (D.D.C. 2010) (holding sufficient

"asseftionfs] of future recreational harms" and "assertions of harms they suffered in relation to

repair of area beaches and harms to the quality of life of residents related to the physical

environment"); Hanly v. Mitchell, 460 F .2d 640, 647 (2d Cir. 1972) (holding that "[n]oise,

traffic, overburdened mass transportation systems, crime, congestion and even availability of

drugs all affect the urban 'environment"').

       There is nothing speculative or economically-tainted about the Chamber's asserted

environmental interest in fostering healthy forests through active land management               -   the region

"has experienced devastating wildfires on public lands in recent years," id.        \9,   and hence knows

all too well the environmental destruction of wildland   fire.   In a similar vein, Turner provides

forest thinning services that improve forest health and increase the resiliency of forests to

wildfire, Turner Decl. fl 6, and Zuber has an asserted interest in BLM protecting the forests


 Page-l 0 DEFENDANT-INTERVENORS' OBJBCTIONS
 TO THE MAGISTRATE'S FINDINGS AND                                              IIAGLUND KELLEY LLP
                                                                                 ATTORNEYS AT LAW
 RECOMMBNDATION ON CROSSCLAIM                                          2OO   SW MARKET STREET, SUII'E I777
                                                                                PORTLAND, OR 9720I
                                                                                          PL2O
entrusted to its management, including by "proactively taking steps to reduce the risk               of

catastrophic wildfire . . .     ."   Zuber Decl. fl   11. As Justice Stevens noted more than a quarter of a

century ago, "we have no license to demean" an individual's interest in the environment, whether

that interest is "motivated by esthetic enjoyment, an interest in professional research, or an

economic interest . . .    ."   Lujan v. Defenders of Wildlife, 504 U.S. 555,582 (1992) (Stevens,               J.,


concurring).

             Again, the zone of interests inquiry is not an "especially demanding" one. Clarke,479

U.S. at      399. And the Supreme       Court has recognizedthat outdoor recreational interests like

those of the Chamber and its members, see Fromdahl Decl. flfl 4, 9-10, are certainly within

NEPA's zone of interests. Lujan v. Nat'l Wildlife Fed'n,497 U.S. 871, 886 (1990) (expressing

"no doubt" that recreational interests "are among the sorts of interests" within NEPA's zone of

interests) (emphasis in original); see also Mountain States Legal Found. v. Glickntan,92                  F   .3d

1228, 1236 (D.C. Cir. 1996) (holding that a concern about "increase in wildfire risk . . . is surely

'environmental"').

             Further, although the Magistrate Judge characterized as "inapposite" the San Joaquin

River and Monsanto        cases discussed    by Intervenors in support of their prudential standing, F&R

at 13-14 n.7, those cases actually are highly instructive. In Monsanlo, a             case   involving the

government's decision to deregulate genetically-modified Roundup Ready Alfalfa, for'-profit

alfalfa farmers satisfied the NEPA zone of interest test even though they complained of

commercial injury flowing from the risk of genetic contamination to their crops. 561 U.S. 139,

1   53-56    (2010). Cf. F &R at l2 (erroneously concluding that "nothing in NEPA . . . even

arguably was intended to encompass the interests of private for-profit companies or commerce-


         I DBFENDANT-INTERVENORS' OBJECTIONS
    Page-l
    TO THB MAGISTRATE'S FINDINGS AND                                                HAGLUND KELLEY LLP
                                                                                     ATTORNEYS AT LAW
    RECOMMENDATION ON CROSSCLAIM                                            2OO   SW MARKET SI'REE'T. SUITE I777
                                                                                     PORTLAND, OR 9720I
                                                                                              PL2O
centered organizalions that seek economic benefit"). As the Supreme Court held, "[t]he mere

fact that fthe farmers] also seek to avoid certain economic harms that are tied to the risk of gene

flow does not strip them of prudential standing." Monsanto,56l U.S. at 155-56. Likewise, in

San Joaquin River Grp. Auth. v.     Nat'l Marine Fisheries Serv., the court properly held that the

interests of the River Authority fell within NEPA's zone of interests because of the Authority's

interest in a fishery despite the Authority's interest being primarily economic. 819 F. Supp. 2d

7077, 1099 (E.D. Cal.20l   l)   (emphasis in original) ("That Plaintiff and its members hold this

interest for largely economic reasons, rather than purely aesthetic or environmental ones, does

not transform that interest from a permissible environmental interest into an impermissible

economic one.").

       In sum, the interests of Intervenors, certainly at least one Intervenor, fall within NEPA's

zone of interests, thereby bringing the prudential standing inquiry to an      end. Arlington Heights,

429 U .5. at 264 & n.9 (ending the prudential standing inquiry after concluding that "at least one

individual plaintiff . . . demonstrated standing"). Intervenors' interest in the preservation and

health of public forestlands managed by BLM under the BLM RODs is a goal cornpatible with

NEPA, even though that interest has an admitted economic component. As illustrated by the

foregoing, and as supported by Intervenors'declarations, Intervenors have attested to interrelated

economic, social and environmental impacts resulting from the BLM            RODs. Intervenors       thus

fall within NEPA's zone of interests. The F&R erred in concluding otherwise.

III.   Intervenors Have         rticle   III   Standins-

       The Magistrate Judge's constitutional standing analysis was in error for two reasons,




 Page-72 DEFENDANT-INTERVENORS' OBJECTIONS
 TO THE MAGISTRATE'S FINDINGS AND                                              HAGLUND KELLEY LLP
                                                                                ATTORNEYS AT LAW
 RECOMMENDATION ON CROSSCLAIM                                          2OO   SW MARKET STREET. STJITE l'777
                                                                                PORTLAND. OR 9720I
                                                                                        PL2O
namely:   (l)   the failure to consider, in the context of the injury element fol standing,a all three

ways in which lntervenors alleged the BLM RODs ran afoul of NEPA; and (2) the failure to

acknowledge the relaxation of the causation and redressability requirements for standirig in the

context of a purely procedural NEPA claim.

         A.     Intervenors Established Iniurv in Fact.

         Regarding the injury in fact element for standing, the Magistrate Judge's analysis focused

solely on Intervenors' allegations regarding insufficient timber harvest levels in the BLM RODs

and the increased risk of    wildfire flowing from such insufficient active land management. F&R

at   10. While Intervenors    maintain that such allegations do satisfy the injury element for

standing, those allegations were only one part of Intervenors' NEPA        claim.        Intervenors also

asserted that   BLM inadequately considered and disclosed the detrimental impacts on timber

harvest levels, and resulting environmental harms, from locating 35% of the Harvest Land Base

acres within designated critical habitat for the northern spotted owl, and from failing to disclose

the foreseeable effects of further spotted owl population declines on timber harvest levels, and

resulting environmental harms. See generally Firsl Amended Answer (ECF No. 54) al l5-21

(Crossclaim).


a The questions regarding statutory standing and Article III standing are distinct.              See Steel Co.
v. Citizensfor a Better Envt.,523 U.S. 83,96-97 (1998). Because statutory standing questions
relate to the particular statute at issue, the test for statutory standing is often narrow. See
Lexntark, 572 U .5. at 132 (holding that a "consumer who is hoodwinked into pulchasing a
disappointing product may well have an injury-in-fact cognizable under Article Iil, but he cannot
invoke the protection of the Lanham Act"). Intervenors' economic harms standing alone would
be sufficient to establish Article III standing, as "fflor standing purposes, a loss of even a small
amount of money is ordinarily an 'injury."' Czyzewski v. Jevic Holding Corp., 137 S. Ct.973,
983 (2017). The discussion herein shows these harms have been sufficiently established, and
the F&R acknowledged "defendant-intervenors and their surrounding communities would benefit
economically from increased logging." F&R at 11.

 Page-l 3 DEFENDANT-INTBRVENORS' OBJECTIONS
 TO THE MAGISTRATE'S FINDINGS AND                                                I   IAGLUND KELLEY LLP
                                                                                     ATTORNEYS   AI'LAW
 RBCOMMENDATION ON CROSSCLAIM                                            2OO   SW MARKET S'IREEI.. SUITE I777
                                                                                  PORI-LAND. OR 9720I
                                                                                         Pt-20
        Because the    BLM RODs are programmatic actions, Laub,342 F .3d 1080, is instructive

on the element of injury in    fact.   In Laub, three California farmers were held to have standing to

challenge a programmatic water management plan involving proposed water acquisitions

intended to benefit the California Bay-Delta. The farmers'injuly allegations, which the court

held were sufficiently concrete and imminent, were that the water management plan would

impair the "'environmental and economic health"'of lands farmed by the farmers and also cause

water shortages that eventually would lead to "'the potential loss of fthe farmers'] farming

operations, jobs and related   services."' Id. at 1085 (quoting the complaint).        See qlso id. aI

1085-86 (similarly stating that another farmer's livelihood was at risk due to the potential loss        of

"'an adequate, reliable, affordable water supply of good      quality"'). The court found the alleged

injury to be sufficiently concrete, particularized and imminent for purposes of standing because

the farmers complained of a threatened "loss of affordable irrigation water for their irrigation

lands." Id. at   1086; accord Cent. Delta Water Agency v. Uniled States,306 F.3d 938, 950 (9th

Cir.2002) (holding "a credible threat of harm is sufficient to constitute actual injury for standing

pu{poses, whether or not a statutory violation has occurred").

       Although the Magistrate Judge found Intervenors' allegations of injury more speculative

than those alleged rn Laub, F&R at 11, that is not     so.   The types of NEPA procedural violations

alleged by the farmers rn Laub are akin to the allegations in Intervenors' crossclaim. Compare

id. at 1084 (alleging a failure to consider the direct, indirect and cumulative impacts "of projects

that will cause significant effects on agricultural resources") u,ith First Amended Answer at l8-

21 (Crossclaim flfl   ll-27) (alleging a failure to consider all relevant environmental effects of

managing public lands under the BLM RODs, which           will   cause significant unacknowledged



 Page-l 4 DEFBNDANT-INTERVENORS' OBJBCTIONS
 TO THE MAGISTRATE'S FINDINGS AND                                                IIAGLUND KELLEY LI-P
                                                                                   ATTORNEYS A1'LAW
 RECOMMBNDATION ON CROSSCLAIM                                            2OO   SW MARKET STREET, SUITE I777
                                                                                  PORTLAND, OR 9720I
                                                                                        l>L20
effects on natural resources managed by BLM, particularly timbel resources). The farmers in

Laub alleged that future water acquisitions under the challenged water management plan surely

would make it more difficult for them to acquire the water they needed for their farms. 342

F.3d at 1085-86. Two of the farmers, who drew from water resources on the east side of the San

Joaquin Valley, alleged that new competition for the east side water "would ultimately result in

the potential loss of ftheir] farming operations, jobs, and related services." Id. at 1085. The

third farmer similarly alleged that the water supplier on which he relied surely would find it more

difficult to meet the farmer's needs, causing "the potential loss of fthe fanner's] farming

operations, jobs, and related   services." Id. at 1085-86. The Ninth Circuit construed these

allegations as the threatened "loss of affordable irrigation water fbr [the farmers'] agricultural

lands" and found them sufficiently concrete and imminent to establish injury in fact for purposes

of Article III standing.

        Analogously, Intervenors assert a shared interest in healthy public forestlands that is

threatened by the insufficient level of authorized active land management under the           BLM RODs.

Healthy forests are facilitated by timber harvest that both supports Intervenors' economic and

community interests and fosters a resilient forest ecosystem, but the BLM RODs do not provide

for such levels of active management (to the detriment of Intervenors) nor adequately disclose

the environmental effects of that shortcoming. See, e.g.,Ztrber Decl. lJfl 9, 10,      1l (discussing

insufficient levels of timber harvest that fail to reduce the risk of destructive catastrophic

wildfire); Turner Decl. flfl 8, 10 (discussing same, and explaining that while wildfire is

inevitable, catastrophic wildfire that destroys natural resources could be avoided with increased

timber harvest); Fromdahl Decl. flfl 3,4,5,6, 11 (discussing the desire of the Chamber and its


 Page-l 5 DEFENDANT-INTBRVENORS' OBJECTIONS
 TO THE MAGISTRATE'S FINDINGS AND                                              I.IAGLUND KELLEY LLP
                                                                                 A]-TORNEYS AT LAW
 RBCOMMENDATION ON CROSSCLAIM                                          2OO   SW MARKET STREET, SUITE I777
                                                                                 PORTLAND, OR 9720I
                                                                                       PL2O
members for increased active management on BLM lands to ameliorate threats to their concrete

interests); id. nn 9, 10 (further explaining that the lack of sufficient timber harvest under the

BLM RODs threatens the physical health of Chamber members and impairs the tourism               and

recreation interests of the Chamber and its niembers).

       The Magistrate Judge compared timbel harvest levels from actual implementation under

the prior land management plans with tirnber harvest projections under the BLM RODs. F&R

at I l. The F&R concluded that Intervenors could not be injured because timber harvest levels

could theoretically increase under the new plans.    Id. Comparing apples (actual historical
harvest levels) to oranges (aspirational harvest projections) is fundarnentally inappropriate,

particularly given Intervenors'NEPA crossclaim allegations that BLM failed to disclose

significant impediments to implementing timber harvest under the BLM RODs.

       BLM acknowledged that in comparison with the prior land management plans, the BLM

RODs more aggressively restrict active land management in the form of timber harvest. When

responding to Pacific Rivers' motion for summary judgment, the agency pointed out that the

annual anticipated timber harvest under the BLM RODs is substantially less than that under the

prior land management plans. See Federal Defendants' Summ. J. Mem. in Opp'n to Pls.' Mot.

(ECF No. 75-l) at 45 (stating that whereas the plior land management plans allowed for the

harvest of 400 million board feet of timber from matrix lands and reserves, the BLM RODs

allow for the harvest of only 278 million board feet from such lands). Also unlike the prior land

management plans, the BLM RODs restrict salvage harvest in reserves. Joint Appendix (JA,

ECF No.   9l)   5680 (IND_0515346 (EIS 1902)) (stating that "salvage harvesting would be

permissible to recover economic value or minimize economic loss only in the Harvest Land


 Page-l 6 DEFENDANT-INTERVENORS' OBJECTIONS
 TO THB MAGISTRATB'S FINDINGS AND                                             HAGLUND KELLEY LLP
                                                                               ATTORNEYS AT LAW
 RECOMMENDATION ON CROSSCLAIM                                         2OO   SW MARKET STREET, SUITE I777
                                                                               PORTLAND, OR 9720I
                                                                                      PL2O
Base. The IBLM RODs] would prohibit            salvage harvesting in Riparian Reserve and Late-

Successional Reserve" land       allocations). And the BLM RODs allocate afullT5o/o of BLM lands

to non-timber, reserve purposes compared with only l9o/o to the Harvest Land Base. 1A3797

(IND_0514441(EIS 81) (Figure 2-10)). See JA 4866 (lND_0513936 (EIS 1106)) (explaining

that the Harvest Land Base is comprised of those forestlands expected to be the source            of

"continual timber production" under the BLM RODs).

         Compared with the prior land management plans (as represented by the no action

alternative), which allocated about 692,000 acres to the Harvest Land Base, JA3107

(IND_0514351(EIS xxvii)), the Harvest Land Base under the BLM RODs is substantially

reduced to only about 498,000       acres.   See   JA 280 (IND_0512745 (Northwestern & Coastal

Oregon ROD at 43)) (Northwestern & Coastal Oregon ROD has a241,045 acre Harvest Land

Base); JA 600 (IND_0513065 (Southwestern Oregon ROD at 43)) (Southwestern Oregon ROD

has a251,552 acre Harvest Land        Base). The BLM RODs thus pose an imminent threat to

Intervenors' shared interest in healthy and resilient fbrest resulting from active land management.

         In addition, regarding the owl critical habitat overlay on the Harvest Land Base, U.S. Fish

and   Wildlife Service direction to BLM regarding land management activities in owl critical

habitat is consistent with Intervenors' assertions regarding undisclosed restrictions on timber

harvest. For example, the critical habitat rule for the northern spotted owl,         see 77 Fed. Reg.


11,876 (Dec. 4, 2012), emphasizes activities that are not conducive to sustained yield timber

harvest like that supposedly allowed on Harvest Land Base acres. Among other things, the

critical habitat rule cautions land managers not to employ active land management treatment in

moist forest habitat,   7l   Fed. Reg. at J7,909, which   will particularly constrain timber harvest on


 Page-l 7 DEFENDANT-INTERVENORS' OBJECTIONS
 TO THE MAGISTRATE'S FINDINGS AND                                                 HAGLUND KELLEY LLP
                                                                                   ATTORNEYS AT LAW
 RECOMMENDATION ON CROSSCLAIM                                             2OO   SW MARKET STREET, SUITE I777
                                                                                   PORTLAND, OR 9720I
                                                                                         Pt.20
the three sustained yield uriits (out of six) comprised almost entirely of moist forested         acres. JA

4941 (lND_051401I (EIS 1181, Table C-I0)) (showing that moist forest comprises 99.2oA,

99.7% and98.2oh of the Coos Bay, Eugene and Salem sustained yield units, respectively). See

also id. (showing that rnoist forest comprises more than half of the total forested acres in the six

sustained yield units   combined). The owl critical habitat rule also advises against commercial

thinning in moist forest habitat, which bodes ill for timber harvest (and Turner's interest in

commercial thinning projects) given that commercial thinning historically has accounted for the

highest number of proposed timber harvest acres and timber volume per decade. JA 4015-76

(rND_Os 147 19-20 (ErS     3   s9-60)).

        Finally, Intervenors alleged injury flowing fi'om BLM's failure to        assess   or disclose the

foreseeable impacts on timber harvest     -   and resulting environmental harms      -   from further

spotted owl population declines due to barred owl competition. Instead, BLM devoted

considerable resources to assessing and disclosing the effects of a speculative U.S. Fish and

Wildlife Service program to reduce the numbers of barred owls on a ceftain time frame, even

though that agency had "not made a proposal or a decision on future barred owl control," let

alone doing so on any particular time trajectory. JA 4695 (IND_0513165 (EIS                953)). What is

missing from BLM's analysis is consideration of the impacts on timber harvest from further

foreseeable declines of the     owl. BLM      oniitted this analysis despite admitting that "[f]urther

population declines of the northern spotted owl could result in additional restrictions on timber

harvest, disrupting and limiting the BLM's ability to provide a sustained yield of          timber." JA

5614 (IND_0515280 (EIS 1836)). BLM does not tackle this fundamental omission, which is at

the heart of Intervenors' crossclaim.


 Page-l 8 DEFENDANT-INTERVENORS' OBJECTIONS
 TO THE MAGISTRATE'S FINDINGS AND                                                HAGLUND KELLEY LI-P
                                                                                  ATTORNEYS AT LAW
 RECOMMBNDATION ON CROSSCLAIM                                              2OO SW MARKET STREET, SUITE t777
                                                                                  PORTLAND, OR 9720I
                                                                                           PL2O
        All of the above supporls Intervenors'       assertions of injury in fact flowing from the      BLM

RODs.

        B.   Interryenors Established Traceability and Redressabilitv.

        Regarding the traceability and redressability elements for Article           III standing, Intervenors

pointed out above that in the context of NEPA, a wholly procedural statute, a litigant's burden of

showing causation and redressability is relaxed. Cantrell,24l F.3d at 682. To establish

traceability, Intervenors need only show a reasonable probability that the BLM RODs threaten

their concrete interests. Laub,342F.3d at 1087. And to establish redressability, Intervenors

need only show a possibility that the      BLM RODs "could be influenced by the environmental

considerations that NEPA requires an agency to         study."   Id.   The F&R did not acknowledge

this aspect of a procedural NEPA claim, instead simply stating that Intervenors'declarations

were "conclusory or silent with respect to causation and redressability." F&R at 10.

        The Magistrate Judge's finding is contrary to the fundamental tenet of administrative law

that a party claiming a procedural violation does not have to prove the additional procedure

would have led to a particular result. All the parly has to show is "the procedural step was

connected to the substantive    result." Sugar Cane Growers Co-op. of Fla. v. Veneman,289 F.3d

89,94-95 (D.C. Cir.2002). Thus, "any NEPA violation (and any procedural injury) inherent in

the promulgation of an inadequate EIS for the IBLM RODs] have already occurred." Kern                      v.


U.S. Bureau of Land Mgmt., 284       F   .3d 1062, 1071 (9th Cir. 2002) (emphasis added). "When a

litigant is vested with   a procedural   right, that litigant has standing if there is some possibility that

the requested relief will prornpt the injury-causing party to reconsider the decision that allegedly

harmed the   litigant." Massachuselts      v. E.P.A., 549 U.S. 497, 518    (2007). Here, the requested


 Page-l 9 DEFENDANT-INTERVENORS' OBJECTIONS
 TO THE MAGISTRATE'S FINDINGS AND                                                HAGLUND KELLEY LLP
                                                                                  ATTORNEYS AT LAW
 RECOMMENDATION ON CROSSCLAIM                                              2O() SW   MARKET STREET, SUITE I777
                                                                                     PORTLAND. OII 9720I
                                                                                            PL2O
relief will uridoubtedly lead BLM to reconsider the harmful RODs.lntervenors made a sufficient

showing on causation by demonstrating a reasonable probability that the BLM RODs were the

source of the threat to their asserted   interests. Intervenors also made a sufficient showing on

redressability because the missing NEPA analysis, if ordered by the Court, could generate

improved BLM RODs that ameliorated the harms to Intervenors. Laub,342F.3d at 1087

(explaining that the redressability requirement does not require Intervenors to "show that further

analysis by the government would result in a different conclusion," but rather only that the BLM

RODs could have been "influenced by the fmissing] environmental considerations that NEPA

requires an agency to study"); Sugar Cane Growers,289 F.3d at 94 (" A plaintiff who alleges a

deprivation of a procedural protection to which he is entitled never has to prove that if he had

received the procedure the substantive result would have been altered.").

       For example, Turner alleged that as promulgated         -   with insufficient consideration of

forthcoming timber harvest levels and the associated health of natural resources on BLM lands                   -
the BLM RODs "do not treat enough of the landscape," Turner Decl. fl 9, and allocate a

shamefully "small percentage of BLM        timber   . . . for timber   production. I know BLM could

do better . . . . I believe there is arnple opportunity for BLM to do more, yet the agency seems to

tie its own hands with overly restrictive management plans like the IBLM RODs." Id. n8.

Zuber similarly criticized the BLM RODs on the grounds that the agency "should be doing more

in terms of timber harvest fiom our public lands . . . . Management of BLM lands in Oregon . .              .




should be focused on proper management of the resource in compliance with the law . . . ."

Zuber Decl. fl 9 (concluding that the BLM RODs were not properly promulgated, which will

result in insufficient timber offerings). See also id. 1110 (alleging the BLM RODs "provide for


       DEFBNDANT-INTERVENORS' OBJECTIONS
 Page-20
 TO THE MAGISTRATB'S FINDINGS AND                                                  HAGLUND KELLEY LLP
                                                                                    ATTORNEYS AT LAW
 RECOMMENDATION ON CROSSCLAIM                                              2OO   SW MARKET STREET, SUITE I777
                                                                                    PORTLAND, OR 9720I
                                                                                           PL2O
insufficient tirnber harvest"); id. n 1l (stating that BLM should have "more proactively tak[en]

steps to reduce the risk of catastrophic      wildfire"). Likewise,    the Chamber asserted that as

promulgated, the BLM RODs "provide for insufficient active management . . .                 ."     Fromdahl

Decl. fl   6.   See also id.   n9 (alleging the BLM RODs insufficiently      address the "likelihood that

the inevitable fire start will grow into a destructive wildfire"); id. at     l0 (BLM RODs

insufficiently balance the allocation of public lands "between reserves and the harvest land

base").

           Carpenters Industrial Council v. Zinke,854 F.3d 1 (D.C. Cir.2017), further supports a

finding of traceability and redressability, particularly     as   to Intervenors' assertion that BLM

violated NEPA by inadequately considering the detrimental impacts from locating                    35o/o   of the

Harvest Land Base acr'es within designated critical habitat for the nofthern spotted               owl.     In

Carpenters, the D.C. Circuit Court of Appeals concluded that an association had standing to

challenge the critical habitat rule for the northern spotted owl, see 77 Fed. Reg. 71,876, because

"the critical habitat designation will decrease the availability of the fmember] companies'source

of timber supply, which in turn will cause them to suffer economic           injury."    Carpenters, S54

F.3d at    5.   See also id.   aI6-7 (further stating that "common sense" teaches that the critical

habitat rule, which "irnposes restrictions on the Government's ability to offer timber from

designated forest lands for harvest[,] is substantially probable to cause a decline in the timber

supply from those lands"). Note that Carpenters also supports Intervenors' alleged economic

interests establishing the injury in fact element for standing.




     -27 DEFENDANT-INTERVENORS' OBJECTIONS
 P age
 TO THE MAGISTRATE'S FINDINGS AND                                                I IAGLUND KELLEY LLP
                                                                                   ATI-ORNEYS AT LAW
 RECOMMENDATION ON CROSSCLAIM                                               2OO SW MARKET STREET. SUITE I777
                                                                                     PORTLAND, OR 9720I
                                                                                            PL2O
        In short, Intervenors'evidence and common sense demonstrate satisfaction of the

traceability and redressability elements for standing, particularly given the relaxed standard for

meeting those elements in the context of Intervenors'NEPA crossclaim.

                                         CONCLUSION

        Based on these objections, Intervenors respectfully ask that the Courl reverse the

Magistrate Judge's F&R on the issue of Intervenors' standing to purse their NEPA crossclaim

against the   BLM RODs. The Court should conclude that Intervenors have standing to pursue

their NEPA crossclaim and recommit the issue of Intervenors'NEPA crossclaim to the

Magistlate .Tudge for adjudication on the merits. The Court should otherwise adopt and uphold

the Magistrate Judge's F&R and enter summary judgment in favor of BLM and Intervenors on all

of Pacific Rivers' claims.

       DATED this l6th day of November, 2018.

                                      HAGLUND KELLEY LLP

                                      By:       /s/ Julie A. Weis
                                            Michael E. Haglund, OSB No. 772030
                                            Julie A. Weis, OSB No. 974320
                                            Attorneys for Defendant-Intervenor




Page-22 DEFENDANT-INTERVENORS' OBJECTIONS
TO THE MAGISTRATE'S FINDINGS AND                                            HAGLUND KELLEY LLP
                                                                             ATTORNEYS AT LAW
RECOMMENDATION ON CROSSCLAIM                                        2OO   SW MARKET STREET. SUITE I777
                                                                             PORTLAND, OR 9720I
                                                                                    PL2O
                                CERTIFICATE OF SERVICE

        I hereby certify that on the 16th day of Novembet, 2018, I served the foregoing

DEFENDANT.INTERVENORS' OBJECTIONS TO THE MAGISTRATE'S FINDINGS

AND RECOMMENDATION ON THEIR CROSSCLAIM with the Clerk of the Court using

the CM/ECF system, which    will   send notification of this   filing to the attorneys of record and all

registered participants.




                                                        /s/ Julie A. Weis
                                                        Julie A. Weis




CERTIFICATE OF SERVICE
